Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on October 25, 2021 have been entered.
Claims 12 and 27-29 have been amended.  New claims 40-64 are acknowledged.
Claims 1-4, 8, 10-12 and 15-64 are pending in the instant application.
Accordingly, claims 1-4, 8, 10-12 and 15-64 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed October 25, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed July 26, 2021 are hereby withdrawn.  Any arguments addressing said rejections 

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 25, 2021 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  
Applicant’s IDS filed November 19, 2021 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  



Careful reconsideration of the claims as now presented and Applicant’s IDS filed October 25, 2021 and November 19, 2021 has necessitated the new grounds of rejection presented below:

Priority
It is noted that the present application filed 9/27/2016 claims priority from Provisional Application 61971092, filed 03/27/2014.
Claims 1-4, 8, 15-26, 30-32, 36-40 and 46 are drawn to a noninvasive method of detecting miRNA in a subject, the method comprising: (a) providing a biological sample in vitro amplification procedure on the at least one miRNA that is a biomarker for endometriosis; and (c) detecting a level of the at least one miRNA that is a biomarker for endometriosis in the biological sample comprising saliva, sputum, or urine from the subject; and (d) treating the subject for endometriosis based on the detected level of the at least one miRNA that is a biomarker for endometriosis in the biological sample comprising saliva, sputum, or urine from the subject, wherein the treating the subject comprises administering a hormonal treatment, an oral contraceptive, a progestin, a GnRH agonist, an androgen, an aromatase inhibitor, a non-steroidal anti-inflammatory drug, or a combination thereof.  Claim 12 is drawn to a noninvasive method of detecting endometriosis in a subject, the method comprising detecting in a biological sample obtained from a body fluid altered expression of at least one miRNA selected from the group consisting of let-7a, let-7b, let- 7c, let-7d, let-7e, let-7f, miR-135a, and miR-135b in a subject suspected of or having endometriosis; and treating the subject for endometriosis based on the detected level of the at least one miRNA in the subject, wherein the treating the subject comprises administering a hormonal treatment, an oral contraceptive, a progestin, a GnRH agonist, an androgen, an aromatase inhibitor, a non-steroidal anti-inflammatory drug, or a combination thereof, wherein the biological sample is at least one biological sample selected from the group consisting of blood, serum, plasma, saliva, urine, and sputum.
61971092 supports “sputum” as a biological sample.  It is noted that sputum is sometimes called phlegm as evidenced by MedicalNewsToday downloaded from Sputum: Definition, colors, causes, and when to see a doctor (medicalnewstoday.com) on December 1, 2021.  The terms, “sputum” and “phlegm” are absent from the Provisional Application 61971092 disclosure.
For these reasons, claims 1-4, 8, 12, 15-26, 30-32, 36-40 and 46 have been afforded priority to the filing date of the present application which is 9/27/2016.  If Applicants believe the aforementioned claims deserves priority to an earlier filing date, the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as filed in any early application for which Applicants claim priority to.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 10-12, 15-29, 33-45, 47-52, and 57-64 are rejected under 35 U.S.C. 103 as being obvious over Petracco et al. (Journal of Clinical Endocrinology & Metabolism, 2011 Vol. (96:e1925-e1933) (submitted on the IDS filed March 20, 2018), in view of U.S. Publication 2014/0024590 A1 to Weidhaas et al. (hereinafter, “Weidhaas”) (submitted on the IDS filed March 20, 2018) and further in view of Voelkerding et al. (Clinical Chemistry, 2009 Vol. 55:641-658).
The claims are drawn to a noninvasive method of detecting miRNA in a subject, the method comprising: (a) providing a biological sample comprising saliva, urine or sputum from the subject, wherein the subject has endometriosis or is suspected of having endometriosis, and wherein the biological sample comprises at least one miRNA that is a biomarker for endometriosis; and (b) performing an in vitro amplification procedure on the at least one miRNA that is a biomarker for endometriosis; and (c) detecting a level of or to a noninvasive method of detecting endometriosis in a subject, the method comprising detecting in a biological sample obtained from a body fluid altered expression of at least one miRNA selected from the group consisting of let-7a, let-7b, let- 7c, let-7d, let-7e, let-7f, miR-135a, and miR-135b in a subject suspected of or having endometriosis; and treating the subject for endometriosis based on the detected level of the at least one miRNA in the subject, wherein the treating the subject comprises administering a hormonal treatment, an oral contraceptive, a progestin, a GnRH agonist, an androgen, an aromatase inhibitor, a non-steroidal anti-inflammatory drug, or a combination thereof.
Petracco et al. teach and describe the use of the expression levels of miR-135a and miR-135b to identify patients suffering from endometriosis. The expression level of miR-135 is done by RT-PCR and compared to a control sample. Petracco et al. conclude that an increase in expression level of the miR-135 is a marker for endometriosis.  For example, Petracco et al. teach miR-135a and miR-135b are expressed in normal endometrium and increased in the endometrium of women with endometriosis.  See page E1926, column 2, first full paragraph; page E1927, column 1, bottom; page E1928, column 2.

Petracco et al. does not teach the biological sample comprises saliva, urine or sputum.  Also, Petracco et al. does not teach an amplification process comprising a sequencing assay.  Additionally, Petracco et al. does not teach treating the subject for endometriosis based on the detected level of miRNA biomarker.
While the entire reference is relevant and relied upon, Weidhaas discloses a noninvasive method of diagnosing/detecting endometriosis in a subject (para [0015] "the invention provides a method of predicting the risk of developing endometriosis in a subject"), the method comprising the step of: detecting in a biological sample altered expression of at least one miRNA. The level of miRNA expression present in a cell obtained from a subject who has endometriosis may also be compared to a known standard level in the art. See Figure 2, for example.  Moreover, the level of miRNA expression may be compared between an affected cell and an unaffected cell within a subject who has endometriosis, wherein the unaffected cell serves as an internal control"; para [0018] "the sample is a cell or fluid", “the fluid is saliva” or “the fluid is blood plasma” or “the fluid is sputum” “or the fluid is serum”.

Weidhaas discloses that the in vitro amplification procedure comprises PCR.  See paragraph [0097], for example.  Weidhaas teaches that the methods of their invention provide increased sensitivity and accuracy.
Weidhaas also discloses further treating the subject for endometriosis.  For example, Weidhaas teach:
Endometriosis is treated by a variety of methods including pain management, hormonal therapy, surgery, and alternative medicine. Pain management for this chronic condition ranges from over-the-counter to prescription-strength drugs. Hormonal therapies attempt to attenuate ovulation by use of oral contraceptives (e.g. progestin, the combination of estrogen and progestin,), progesterone and progestins, testosterone derivatives (e.g. danazol), and gonadotropin releasing hormone (GnRH) agonists or antagonists (e.g. leuprolide (Lupron, Eligard), buserelin (Suprefact, Suprecor), nafarelin (Synarel), histrelin (Supprelin), goserelin (Zoladex), deslorelin (Suprelorin, Ovuplant) and aromatase inhibitors (Femara). Finally, laproscopy or laparotomy may be performed to remove the ectopic endometrial growths. In the most severe situations, major surgery is performed (e.g. hysterectomy, removal of all growths, or removal of ovaries). Removal of these growths can provide pain relief or increase the odds of becoming pregnant. A combination of the any one or more of these treatments has been used to decrease symptoms

Voelkerding et al. teach methods of nucleic acid analysis, such as a next-generation sequencing assay, can be used to detect miRNAs of interest in a sample. 
It is noted that the majority of microRNAs detectable in serum and saliva is concentrated in exosomes as evidenced by Gallo et al. (PLOS One, 2012 Vol. 7:pages 1-5) (submitted on the IDS filed October 25, 2021).
A method of detecting endometriosis in a subject comprising detecting a level of at least one miRNA was known before the effective filing date of the claimed invention as 
Before the effective filing date of the claimed invention, it would have been prima facie obvious to devise a method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level using the teachings and motivation of Weidhaas.
One of ordinary skill in the art would have been motivated and expected success at devising the method claims of the present invention since Petracco et al. teach certain miRNAs are expressed in normal endometrium and increased in the endometrium of women with endometriosis and Weidhaas teach a noninvasive method of detecting miRNA in a subject suffering from endometriosis using a miRNA biomarker and treating the subject based on the detected miRNA level.
It would have been further obvious to modify the methods of Petracco et al. and/or Weidhaas by using a next-generation sequencing assay, since Voelkerding et al. teach that such an assay can be used as a powerful approach for mapping and quantifying transcripts in biological samples.
For these reasons, claims 1, 2, 4, 8, 10-12, 15-29, 33-45, 47-52, and 57-64 are obvious over Petracco et al. in view of Weidhaas and Voelkerding et al.


******
December 2012 - Volume 11:pages 1-13), in view of U.S. Publication 2014/0024590 A1 to Weidhaas et al. (hereinafter, “Weidhaas”) (submitted on the IDS filed March 20, 2018) and further in view of Voelkerding et al. (Clinical Chemistry, 2009 Vol. 55:641-658).  
The claims are as described above.
Azmy et al. teach and report that circulating miRNAs, including let-7 family members, were differentially expressed in the blood of patients with endometriosis.  In fact, Azmy et al. teach let-7e expression was significantly reduced in both the severe endometriosis group and the mild endometriosis group, whereas let-7f was significantly reduced only in the severe endometriosis group.
The expression level of miRNAs is done by RT-PCR and compared to a control sample of women who were free from endometriosis. Azmy et al. conclude that let-7e was significantly downregulated in both the severe and the mild groups compared with the control group. This downregulation was exponentially proportionate to the severity of endometriosis, which may be a clue of its regulatory role in the severity of endometriosis.
Azmy et al. teach miRNA differentiation occurred after variable periods of time on the basis of disease severity, which represents different/multiple time points.  
Azmy et al. does not teach the biological sample comprises saliva, urine or sputum.  Also, Azmy et al. does not teach an amplification process comprising a sequencing assay.  Additionally, Azmy et al. does not teach treating the subject for endometriosis based on the detected level of miRNA biomarker.
Weidhaas and Voelkerding et al. are relevant and relied upon as discussed above. 
(submitted on the IDS filed October 25, 2021).
A method of detecting endometriosis in a subject comprising detecting a level of at least one miRNA was known before the effective filing date of the claimed invention as taught by Azmy et al.  It would have been obvious to modify the teachings of Azmy et al. to include biological samples comprising saliva, urine or sputum as taught by Weidhaas since they are similarly less invasive samples as the blood samples of Azmy et al.
Before the effective filing date of the claimed invention, it would have been prima facie obvious to devise a method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level using the teachings and motivation of Weidhaas.
One of ordinary skill in the art would have been motivated and expected success at devising the method claims of the present invention since Azmy et al. teach a noninvasive method in which certain miRNAs are expressed in the blood of control samples and decreased in the blood of women with endometriosis and Weidhaas teach a noninvasive method of detecting miRNA in a subject suffering from endometriosis using a miRNA biomarker and treating the subject based on the detected miRNA level.
It would have been further obvious to modify the methods of Azmy et al. and/or Weidhaas by using a next-generation sequencing assay, since Voelkerding et al. teach that such an assay can be used as a powerful approach for mapping and quantifying transcripts in biological samples.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-4, 8, 10-12 and 15-64 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of copending In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of U.S. Application 17/184,894 overlaps in scope, embraces and encompasses the method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of the present invention.  
The present claims and the claims of the copending application are drawn to patently indistinguishable subject matter.  
This is a provisional rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635